The offense is manufacturing intoxicating liquor; the punishment confinement in the penitentiary for one year.
Officers discovered a still in operation. Whiskey was being manufactured. Appellant was near the still and at the time the officers came upon him was washing his hands at a barrel which was in close proximity to the still. He had walked from the barrels of mash to the barrel where he was washing his hands. Appellant alone was present. Later another party came from his residence nearby to the still. This party appeared to be excited. Appellant testified that he had no interest in the still. He declared that he had casually come upon the still while going to repair an automobile, and that he was looking in a water barrel when the officers approached. His affirmative defense was properly presented to the jury and they found against him. We think the evidence is sufficient to support the conviction.
The term of court at which appellant was tried adjourned on the 3rd day of November, 1928. The bills of exception found in the record were not filed until January 5th, 1929. No order extending the time for filing the bills of exception was entered. Under the provisions of Article 760 Cow. C. P. the bills were filed too late and are not entitled to consideration. Hubbard v. State, 4 S.W.2d 971.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 484 
                    ON MOTION FOR REHEARING.